Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 9, 11, 12, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of U.S. Patent No. 10,901,778, hereinafter Sawdon, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:

Regarding claims 1, 3, 4,
Claims 1, 3, 4 of Instant application
Claim 1 of Sawdon
A method for optimizing data read-ahead for machine learning applications comprising:
obtaining, by a processor, next file information from a workflow scheduler for next input files for a next processing stage that are to be accessed by a machine learning application;
prefetching data for the next processing stage for the machine learning application and at least one system job;
prefetching the next input files as the prefetching data reaches an end of current inputs; and
causing a schedule to chain the next input files for the next processing stage to current input files of a current processing stage.
(Claim 3) wherein the workflow scheduler reuses a computed prefetch distance as an initial prefetch distance for the next processing stage.
(Claim 4) wherein subsequent prefetch distances are continuously monitored and adjusted based on a trade-off determination that is determined between buffer space used and observed input/output (I/O) latency.
A method for optimizing data read-ahead for analytical workflows and analytics applications comprising: 
obtaining, by a processor, next file information from a workflow scheduler for next files for a next processing stage that are to be accessed by a process; 
prefetching data for the next processing stage for the process and at least one system job; 
prefetching the next files as the prefetching data reaches an end of current inputs; and 
causing a schedule to chain the next files for the next processing stage to current files of a current processing stage; 
wherein the workflow scheduler reuses a computed prefetch distance as an initial prefetch distance for the next processing stage, and subsequent prefetch distances are continuously monitored and adjusted based on a trade-off determination that is determined between buffer space used and observed input/output (I/O) latency.


Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 3, and 4 of instant application merely broadens the scope of the claim 1 of Swadon by eliminating the elements and their functions of the claims as set forth above.
Swadon does not teach machine learning applications ... machine learning application. Wu teaches machine learning applications ... machine learning application (par. 68: The present disclosure provides multiple architectures for, and methods of training a, (neural network, NN) machine learning (ML) model that may provide deeply personalized predictions for users when used in an operational (or classification) stage). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Swadon by ML model that may provide deeply personalized predictions for users when used in an operational (or classification) stage of Wu. The motivation would have been to provide deeply personalized predictions for users when used in an operational (or classification) stage (par. 68). 
Claims 9, 11, and 12 of instant application are rejected on the ground of nonstatutory double patenting over claim 8 of Sawdon based on the similar reasons.

Regarding claim 16,
Claims 16 of Instant application
Claim 15 of Sawdon
An apparatus comprising: 
a memory configured to store instructions; and 
a processor configured to execute the instructions to: 
obtain next file information from a workflow scheduler for next input files for a next processing stage that are to be accessed by a machine learning application; 
prefetch data for the next processing stage for the machine learning application and at least one system job; 
prefetch the next input files as the prefetching data reaches an end of current inputs; and 
cause a schedule to chain the next input files for the next processing stage to current input files of a current processing stage.
An apparatus comprising: 
a memory configured to store instructions; and 
a processor configured to execute the instructions to: 
obtain next file information from a workflow scheduler for next files for a next processing stage that are to be accessed by a process; 
prefetch data for the next processing stage for the process and at least one system job; 

prefetch the next files as the prefetching data reaches an end of current inputs; and 
cause a schedule to chain the next files for the next processing stage to current files of a current processing stage, 
wherein the workflow scheduler reuses a computed prefetch distance as an initial prefetch distance for the next processing stage, and subsequent prefetch distances are continuously monitored and adjusted based on a trade-off determination that is determined between buffer space used and observed input/output (I/O) latency.


Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 3, and 4 of instant application merely broadens the scope of the claim 1 of Swadon by eliminating the elements and their functions of the claims as set forth above.
Swadon does not teach machine learning applications ... machine learning application. Wu teaches machine learning applications ... machine learning application (par. 68: The present disclosure provides multiple architectures for, and methods of training a, (neural network, NN) machine learning (ML) model that may provide deeply personalized predictions for users when used in an operational (or classification) stage). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Swadon by ML model that may provide deeply personalized predictions for users when used in an operational (or classification) stage of Wu. The motivation would have been to provide deeply personalized predictions for users when used in an operational (or classification) stage (par. 68). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

Claims 1-3, 5-7, 9-11, 13, 14, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2019/0073590, hereinafter Wu) in view of Mise et al. (US 2011/0093667, hereinafter Mise).

Regarding claim 1, Wu discloses 
a method for optimizing data read-ahead for analytical workflows and analytics applications comprising (par. 129: FIG. 12 shows a master controller 41, a reader machine 45 that may pre-fetch training data, a parameter server 47, and a trainer machine 49, all of which may communicate with each other over a computer network):
obtaining, by a processor, next file information from a workflow scheduler for next files for a next processing stage (par. 129: a reader machine 45 that may pre-fetch training data) that are to be accessed by a process (par. 133: The reader machine 45 may pre-fetch data (e.g., training data) to the training machine(s) 49, which may forward the received training data (or a part of the received training data) from, for example, a prefetching space 55 to the parameter server 47 for preprocessing (e.g., embedding, pooling, applying dot-products, etc.), if necessary) accessed by a machine learning application (par. 129: The basic approach of Asynchronous SGD is to divide training data into a number of subsets, and to use each subset to train a separate full copy of an ML model; par. 131: "reader" machines stream their output to "trainer" machine; par. 133: The reader machine 45 may pre-fetch data (e.g., training data) to the training machine(s) 49, which may forward the received training data (or a part of the received training data) from, for example, a prefetching space 55 to the parameter server 47 for preprocessing (e.g., embedding, pooling, applying dot-products, etc.), if necessary);
prefetching data for the next processing stage for the machine learning application for the process and at least one system job (par. 129: The basic approach of Asynchronous SGD is to divide training data into a number of subsets, and to use each subset to train a separate full copy of an ML model; par. 133: The reader machine 45 may pre-fetch data (e.g., training data) to the training machine(s) 49, which may forward the received training data (or a part of the received training data) from, for example, a prefetching space 55 to the parameter server 47 for preprocessing (e.g., embedding, pooling, applying dot-products, etc.), if necessary); and
prefetching the next files as the prefetching data reaches an end of current inputs (par. 131: "reader" machines stream their output to "trainer" machine; par. 133: The reader machine 45 may pre-fetch data (e.g., training data) to the training machine(s) 49, which may forward the received training data (or a part of the received training data) from, for example, a prefetching space 55 to the parameter server 47 for preprocessing (e.g., embedding, pooling, applying dot-products, etc.), if necessary).
Wu does not teach causing a schedule to chain the next files for the next processing stage to current files of a current processing stage. Mise teaches causing a schedule to chain the next files for the next processing stage to current files of a current processing stage (paragraph [0031]: the read-out unit 103 determines whether the dictionary data 110 of interest is undergoing prefetch. If prefetch is in progress ("YES" at step S303), processing proceeds to step S305 and the read-out unit 103 waits until read-out is completed. ... In step S304, the read-out unit 103 reads out the dictionary data 110 that will be used in the next stage of verification from the secondary storage unit 101 to the primary storage unit 102; par. 33: the read-out unit 103 determines at step S309 whether the result of verification is "true". If the result of verification is "true" ("YES" at step S309), processing proceeds to step S310 and the read-out unit 103 determines whether the processing of the dictionary data 110 at the tail end of the order of dictionary data has ended with respect to the image data 111 currently being processed. If processing of the dictionary data 110 at the tail end of the order of dictionary data has not ended ("NO" at step S310), then processing returns to step S302 in order that verification may be performed using the dictionary data 110 that is next in the order of dictionary data). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching, i.e., prefetching stream of data to be transmitted to training machine which forwards the receiving the training stream of data from a prefetching space to the parameter server for preprocessing, of Wu by prefetching data for read-out ahead prior to next stage of verification, then performing verification stage using the read data of Mise, thereby prefetching stream of data for read-out ahead to be transmitted to training machine prior to forwarding the receiving the read training stream of data from a prefetching space to the parameter server for preprocessing. The motivation would have been to reduce wasteful prefetch and shortens waiting time due to parameter loading (Mise par. 6).
Regarding claim 9 referring to claim 1, Wu discloses A computer program product for optimizing data read-ahead for machine learning applications, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: … (par. 53: processor; par. 182: a computer-readable non-transitory storage medium or media).
Regarding claim 16 referring to claim 1, Wu discloses An apparatus comprising: a memory configured to store instructions; and a processor configured to execute the instructions to: … (par. 53: processor; par. 182: a computer-readable non-transitory storage medium or media).

Regarding claims 2 and 10, Wu discloses 
wherein the machine learning application comprises at least one machine learning model (par. 129: The basic approach of Asynchronous SGD is to divide training data into a number of subsets, and to use each subset to train a separate full copy of an ML model) or a deep learning model, and the model application continues prefetching to a start of a same training file (par. 133: The reader machine 45 may pre-fetch data (e.g., training data) to the training machine(s) 49, which may forward the received training data (or a part of the received training data) from, for example, a prefetching space 55 to the parameter server 47 for preprocessing (e.g., embedding, pooling, applying dot-products, etc.), if necessary).

Regarding claims 3 and 11, Wu discloses 
wherein the workflow scheduler  (par. 136: Master controller machine 41 may help manage the interactions or data flow between the machines) reuses a computed prefetch distance as an initial prefetch distance for a next processing stage (par. 131: "reader" machines stream their output to "trainer" machine; par. 133: The reader machine 45 may pre-fetch data (e.g., training data) to the training machine(s) 49, which may forward the received training data (or a part of the received training data) from, for example, a prefetching space 55 to the parameter server 47 for preprocessing (e.g., embedding, pooling, applying dot-products, etc.), if necessary).
Wu does not teach the next files are next input files, and the current files are current input files. Mise teaches the next files are next input files, and the current files are current input files (paragraph [0031]: the read-out unit 103 determines whether the dictionary data 110 of interest is undergoing prefetch. If prefetch is in progress ("YES" at step S303), processing proceeds to step S305 and the read-out unit 103 waits until read-out is completed. ... In step S304, the read-out unit 103 reads out the dictionary data 110 that will be used in the next stage of verification from the secondary storage unit 101 to the primary storage unit 102; par. 33: the read-out unit 103 determines at step S309 whether the result of verification is "true". If the result of verification is "true" ("YES" at step S309), processing proceeds to step S310 and the read-out unit 103 determines whether the processing of the dictionary data 110 at the tail end of the order of dictionary data has ended with respect to the image data 111 currently being processed. If processing of the dictionary data 110 at the tail end of the order of dictionary data has not ended ("NO" at step S310), then processing returns to step S302 in order that verification may be performed using the dictionary data 110 that is next in the order of dictionary data). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching, i.e., prefetching stream of data to be transmitted to training machine which forwards the receiving the training stream of data from a prefetching space to the parameter server for preprocessing, of Wu by prefetching data for read-out ahead prior to next stage of verification, then performing verification stage using the read data of Mise, thereby prefetching stream of data for read-out ahead to be transmitted to training machine prior to forwarding the receiving the read training stream of data from a prefetching space to the parameter server for preprocessing. The motivation would have been to reduce wasteful prefetch and shortens waiting time due to parameter loading (Mise par. 6)

Regarding claims 5 and 13, Wu discloses 
Wu does not teach a function provides for the schedule to form a chain that includes a predefined sequence for accessing a set of input files that includes that the next input files and the current input files. Mise teaches a function provides for the schedule to form a chain that includes a predefined sequence for accessing a set of input files that includes that the next input files and the current input files (paragraph [0031]: the read-out unit 103 determines whether the dictionary data 110 of interest is undergoing prefetch. If prefetch is in progress ("YES" at step S303), processing proceeds to step S305 and the read-out unit 103 waits until read-out is completed. ... In step S304, the read-out unit 103 reads out the dictionary data 110 that will be used in the next stage of verification from the secondary storage unit 101 to the primary storage unit 102; par. 33: the read-out unit 103 determines at step S309 whether the result of verification is "true". If the result of verification is "true" ("YES" at step S309), processing proceeds to step S310 and the read-out unit 103 determines whether the processing of the dictionary data 110 at the tail end of the order of dictionary data has ended with respect to the image data 111 currently being processed. If processing of the dictionary data 110 at the tail end of the order of dictionary data has not ended ("NO" at step S310), then processing returns to step S302 in order that verification may be performed using the dictionary data 110 that is next in the order of dictionary data). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching, i.e., prefetching stream of data to be transmitted to training machine which forwards the receiving the training stream of data from a prefetching space to the parameter server for preprocessing, of Wu by prefetching data for read-out ahead prior to next stage of verification, then performing verification stage using the read data of Mise, thereby prefetching stream of data for read-out ahead to be transmitted to training machine prior to forwarding the receiving the read training stream of data from a prefetching space to the parameter server for preprocessing. The motivation would have been to reduce wasteful prefetch and shortens waiting time due to parameter loading (Mise par. 6).

Regarding claim 6, Wu discloses 
wherein a read-ahead cache manager prefetches multiple next files for the next processing stage and preloads a next stage executable (par. 131: "reader" machines stream their output to "trainer" machine; par. 133: The reader machine 45 may pre-fetch data (e.g., training data) to the training machine(s) 49, which may forward the received training data (or a part of the received training data) from, for example, a prefetching space 55 to the parameter server 47 for preprocessing (e.g., embedding, pooling, applying dot-products, etc.), if necessary).

Regarding claims 7 and 14, Wu discloses 
wherein: prefetching data is performed continuously across the machine learning application and the at least one system job working sets (par. 27: Various machine learning (ML) architectures (or models), and approaches to training and using (operating) the ML model are herein provided; par. 131: "reader" machines stream their output to "trainer" machine; par. 133: The reader machine 45 may pre-fetch data (e.g., training data) to the training machine(s) 49, which may forward the received training data (or a part of the received training data) from, for example, a prefetching space 55 to the parameter server 47 for preprocessing (e.g., embedding, pooling, applying dot-products, etc.), if necessary);
prefetching is performed across file boundaries (par. 131: "reader" machines stream their output to "trainer" machine; par. 133: The reader machine 45 may pre-fetch data (e.g., training data) to the training machine(s) 49, which may forward the received training data (or a part of the received training data) from, for example, a prefetching space 55 to the parameter server 47 for preprocessing (e.g., embedding, pooling, applying dot-products, etc.), if necessary); and
native file system prefetching is integrated with a job scheduler (par. 136: Master controller machine 41 may help manage the interactions or data flow between the machines. Master controller 41 may function as a leader machine that provides basic cross-machine communication primitives, such as a global signal, a global barrier and a global counter. The other machines, such as reader 45, trainer 49 and parameter server 47, and other workers, may use it as a central service to wait for signals generated by the other machines or gather information, such as socket addresses, from other machines. Master controller machine 41 may also help to properly manage the ending of a data stream between machines (e.g. participants in the data stream)).

Regarding claims 17, Wu discloses 
wherein the machine learning application comprises at least one machine learning model (par. 129: The basic approach of Asynchronous SGD is to divide training data into a number of subsets, and to use each subset to train a separate full copy of an ML model) or a deep learning model, 
the model application continues prefetching to a start of a same training file (par. 133: The reader machine 45 may pre-fetch data (e.g., training data) to the training machine(s) 49, which may forward the received training data (or a part of the received training data) from, for example, a prefetching space 55 to the parameter server 47 for preprocessing (e.g., embedding, pooling, applying dot-products, etc.), if necessary);
the process comprises the analytical workflow or analytics application (Fig. 12); and
wherein the workflow scheduler  (par. 136: Master controller machine 41 may help manage the interactions or data flow between the machines) reuses a computed prefetch distance as an initial prefetch distance for a next processing stage (par. 131: "reader" machines stream their output to "trainer" machine; par. 133: The reader machine 45 may pre-fetch data (e.g., training data) to the training machine(s) 49, which may forward the received training data (or a part of the received training data) from, for example, a prefetching space 55 to the parameter server 47 for preprocessing (e.g., embedding, pooling, applying dot-products, etc.), if necessary).

Regarding claim 19, Wu discloses 
wherein a read-ahead cache manager prefetches multiple next files for the next processing stage and preloads a next stage executable (par. 131: "reader" machines stream their output to "trainer" machine; par. 133: The reader machine 45 may pre-fetch data (e.g., training data) to the training machine(s) 49, which may forward the received training data (or a part of the received training data) from, for example, a prefetching space 55 to the parameter server 47 for preprocessing (e.g., embedding, pooling, applying dot-products, etc.), if necessary).

Regarding claim 20, Wu discloses 
wherein: prefetching data is performed continuously across the machine learning application and the at least one system job working sets (par. 27: Various machine learning (ML) architectures (or models), and approaches to training and using (operating) the ML model are herein provided; par. 131: "reader" machines stream their output to "trainer" machine; par. 133: The reader machine 45 may pre-fetch data (e.g., training data) to the training machine(s) 49, which may forward the received training data (or a part of the received training data) from, for example, a prefetching space 55 to the parameter server 47 for preprocessing (e.g., embedding, pooling, applying dot-products, etc.), if necessary);
prefetching is performed across file boundaries (par. 131: "reader" machines stream their output to "trainer" machine; par. 133: The reader machine 45 may pre-fetch data (e.g., training data) to the training machine(s) 49, which may forward the received training data (or a part of the received training data) from, for example, a prefetching space 55 to the parameter server 47 for preprocessing (e.g., embedding, pooling, applying dot-products, etc.), if necessary); 
native file system prefetching is integrated with a job scheduler (par. 136: Master controller machine 41 may help manage the interactions or data flow between the machines. Master controller 41 may function as a leader machine that provides basic cross-machine communication primitives, such as a global signal, a global barrier and a global counter. The other machines, such as reader 45, trainer 49 and parameter server 47, and other workers, may use it as a central service to wait for signals generated by the other machines or gather information, such as socket addresses, from other machines. Master controller machine 41 may also help to properly manage the ending of a data stream between machines (e.g. participants in the data stream)); and
an input file comprises constants or tuning parameters that are provided on a command line or in configurations and data files (par. 129: The basic approach of Asynchronous SGD is to divide training data into a number of subsets, and to use each subset to train a separate full copy of an ML model; par. 133: The reader machine 45 may pre-fetch data (e.g., training data) to the training machine(s) 49, which may forward the received training data (or a part of the received training data) from, for example, a prefetching space 55 to the parameter server 47 for preprocessing (e.g., embedding, pooling, applying dot-products, etc.), if necessary).

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2019/0073590, hereinafter Wu) in view of Mise et al. (US 2011/0093667, hereinafter Mise) as applied to claims 1 and 9, and further in view of Kumar et al. (US 11,295,229, hereinafter Kumar).

Regarding claims 8 and 15, Wu in view of Mise does not teach wherein an input file comprises constants or tuning parameters that are provided on a command line or in configurations and data files. Kumar teaches wherein an input file comprises constants or tuning parameters that are provided on a command line or in configurations and data files (col. 8, lines 32-44: n some embodiments in which the techniques discussed above are performed at a machine learning service, a client of the service may utilize a programmatic interface (e.g., an application programming interface or API, a web-based console, a command-line tool, a graphical user interface, or the like) to submit a feature exploration request indicating a set of parameters or preferences which may guide the selection of feature sets for a given data set. The term “feature exploration”, as used herein, may refer to operations that may be performed with respect to a given data set to identify and/or generate the particular set of features which are to be used as input to train a model from the data set). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wu in view of Mise by utilizing command-line tool to generate input to train a model from a data set of Kumar. The motivation would have been to utilize a programmatic interface (e.g., an application programming interface or API, a web-based console, a command-line tool, a graphical user interface, or the like) to submit a feature exploration request indicating a set of parameters or preferences which may guide the selection of feature sets for a given data set (Kumar col. 8, lines 32-39).

Allowable Subject Matter
Claims 4, 12, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        4/30/2022